Citation Nr: 1624296	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  10-05 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased initial rating for a bilateral shin splint disability, rated 10 percent for each lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that granted service connection and assigned a 0 percent rating for bilateral shin splints, effective August 12, 2008.  A February 2016 rating decision granted a 10 percent rating for each lower extremity shin splint disability, effective August 12, 2008.  However, as that increase does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


REMAND

The Veteran is service-connected for bilateral shin splints and is currently assigned a 10 percent rating for each lower extremity.  There is no diagnostic code specifically applicable to shin splints, so these disabilities are rated by analogy under Diagnostic Codes 5299-5262, applicable to impairment of the tibia and fibula.  38 U.S.C.A. §  1155 (West 2014); 38 C.F.R. § 4.20 (2015).

Under Diagnostic Code 5262, malunion of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating, with moderate knee or ankle disability warrants a 20 percent rating, and with marked knee or ankle disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion, requiring a brace warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2015).   

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records and associate them with the claims file.

2.  Schedule the Veteran for a VA examination with the appropriate specialist to determine the current nature and severity of a service-connected bilateral shin splints disability.  The examiner must review the claims file and that review should be noted in the report.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that the bilateral shin splints disability has worsened.  The examiner should specifically address the following:

(a)  Set forth all current complaints, findings, and diagnoses pertaining to bilateral shin splints, including finding regarding whether there is any associated knee or ankle disability in either lower extremity. 

(b)  Conduct any necessary tests for the bilateral shin splints, including the ankles and knees, to include range of motion and repetitive motion studies.  All ranges of motion should be expressed in degrees.

(c)  Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of motion beyond that shown clinically. 

(d)  Discuss whether any bilateral shin splints disability, including any associated disability of the ankles or knees, is productive of any additional functional impairment. 

(e)  State what impact, if any, the Veteran's bilateral shin splints disability has on occupational functioning and daily living.

(f)  Discuss the nature of, reason for, and impact upon the Veteran's functioning of the Veteran's need to wear a brace on the left knee as shown in a January 2016 VA examination, and whether that disability is associated with the shin splint disability.

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

